DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a first action on the merits of application 16/684762.   Claims 1-20 are pending.

Priority
Applicant claim to priority to provisional application 62/774356 filed 12/03/2018 is acknowledged.

Information Disclosure Statement
Applicant IDS filed 02/26/2020 and 11/15/2019 have been considered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-13 and 15-20 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Pawley 7484605 (Pawley ‘605) cited by applicant.





Regarding claim 3 including a plurality (column 8 lines 35-40) of reverse locking elements wherein the first coupling face has a plurality of reverse pockets to receive the reverse locking elements.

Regarding claim 5 the forward and reverse locking elements are locking struts.

Regarding claim 6 the forward and reverse locking formations include notches (28 column 8 lines 60-65).

Regarding claim 7 the reverse locking formations (28 left and Fig 4) are staggered (circumferentially around member 14) to absorb at least a portion of the tolerance.

Regarding claim 8 comprising: a control member 20 (Column 8 lines 1-20) mounted for controlled, shifting movement between the first and second coupling faces relative to the reverse pockets and operable for controlling position of the reverse locking elements, the control member allowing at least one of the reverse locking elements to engage (Fig 7) at least one of the reverse locking formations in a first position of the control member and wherein the control member maintains (Fig 5) the reverse locking elements in their pockets in a second position of the control member.



Regarding claim 10 the reverse locking element 36 has a control member-engaging appendage 37 at its nose end (37 contacts 46 (Fig 5).

Regarding claim 11 Pawley shows: A controllable clutch assembly having substantially no backlash, the assembly comprising: a forward locking element 34 including a nose end (at end 28) with a load bearing surface; a reverse locking element 36 including a nose end (at 37) with a load bearing surface, a distance (at 29 in Fig 7) between the load bearing surfaces having a mechanical tolerance when the locking elements are both in their locked positions (Fig 7); and first and second clutch members (10, 14) supported for relative rotation about a common rotational axis 16, the clutch members including: a first clutch face 30 having a forward pocket (32 right in Fig 7) to receive the forward locking element 34; and a second clutch face 29 having a set of forward locking formations (at 28 right in Fig 7), each of the set of forward locking formations being adapted for abutting engagement with the load bearing surface of the forward locking element in its locked position (Fig 7) to prevent the relative rotation in a forward direction about the axis and a set of reverse locking formations (28 left in Fig 7), each of the set of reverse locking formations including a load bearing surface having a sloped (relative to radial) geometry and being adapted to lock the reverse locking element in place (Fig 7) along the load bearing surface of its reverse locking formation based on the mechanical tolerance through a wedging effect to prevent relative rotation in a 

Regarding claim 12 the first clutch face 30 has a reverse pocket (at 32 left Fig 7) to receive the reverse locking element.

Regarding claim 13 a plurality (column 8 lines 35-40) of reverse locking elements wherein the first clutch face has a plurality of reverse pockets to receive the reverse locking elements.

Regarding claim 15 the forward and reverse locking elements are locking struts.

Regarding claim 16 the forward and reverse locking formations include notches (28 column 8 lines 60-65).

Regarding claim 17 the reverse locking formations (28 left Fig 5-7 and Fig 4) are staggered (circumferentially around member 14) to absorb at least a portion of the tolerance.  (Examiner’s position is that staggered can mean spaced)

Regarding claim 18 comprising: a control member 20 (Column 8 lines 1-20) mounted for controlled, shifting movement between the first and second clutch faces relative to the 

Regarding claim 19 the control member 20 comprises a slide plate 42 controllably rotatable about the rotational axis between the first and second positions.

Regarding claim 20 the reverse locking element 36 has a control member-engaging appendage (where 46 contacts 37 in Fig 5) at its nose end.

Claims 1-20 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Pawley 7258214 cited by applicant.

Regarding claim 1 Pawley ‘214 shows: A controllable coupling assembly having substantially no backlash, the assembly comprising: a forward locking element 34 including a nose end  (at 38) with a load bearing surface; a reverse locking element 36 including a nose end (at 40) with a load bearing surface, a distance (at 26 in Fig 4) between the load bearing surfaces having a mechanical tolerance when the locking elements are both in their locked positions (Fig 4); and first and second coupling members (10, 14) supported for relative rotation about a common rotational axis 24, the coupling members including: a first coupling face 30 having a forward pocket (32 right in 

Regarding claim 2 the first coupling face 30 has a reverse pocket (at 32 right fig 4) to receive the reverse locking element.

Regarding claim 3 including a plurality (Column 6 lines 8-15) of reverse locking elements wherein the first coupling face 10 has a plurality of reverse pockets (Fig 1) to receive the reverse locking elements.




Regarding claim 4 the first coupling face is oriented to face axially in a first direction along the axis, and wherein the second coupling face is oriented to face axially in a second direction opposite the first direction along the axis.

Regarding claim 5 the forward and reverse locking elements are locking struts (Column 6 lines 10-15).

Regarding claim 6 the forward and reverse locking formations include notches (28 column 6 lines 40-50).

Regarding claim 7 the reverse locking formations (28 right and Fig 5) are staggered (circumferentially around member 14) to absorb at least a portion of the tolerance.

Regarding claim 8 comprising: a control member 20 (Column 6 lines 34-60) mounted for controlled, shifting movement between the first and second coupling faces relative to the reverse pockets and operable for controlling position of the reverse locking elements, the control member allowing at least one of the reverse locking elements to engage (Fig 4) at least one of the reverse locking formations in a first position of the control member and wherein the control member maintains the reverse locking elements in their pockets in a second position of the control member (Column 6 lines 50-60).

Regarding claim 9 the control member 20 comprises a slide plate 23 controllably rotatable about the rotational axis between the first and second positions.

Regarding claim 10 the reverse locking element 36 has a control member-engaging appendage (top of 40) at its nose end (40).

Regarding claim 11 Pawley shows: A controllable clutch assembly having substantially no backlash, the assembly comprising: a forward locking element 34 including a nose end (at end 38) with a load bearing surface; a reverse locking element 36 including a nose end (at 40) with a load bearing surface, a distance (at 26 in Fig 4) between the load bearing surfaces having a mechanical tolerance when the locking elements are both in their locked positions (Fig 4); and first and second clutch members (10, 14) supported for relative rotation about a common rotational axis 24, the clutch members including: a first clutch face 30 having a forward pocket (32 left in Fig 4) to receive the forward locking element 34; and a second clutch face (29 in Fig 5) having a set of forward locking formations (at 28 left in Fig 4), each of the set of forward locking formations being adapted for abutting engagement with the load bearing surface of the forward locking element in its locked position (Fig 4) to prevent the relative rotation in a forward direction about the axis and a set of reverse locking formations (28 right in Fig 4), each of the set of reverse locking formations including a load bearing surface having a sloped (relative to radial) geometry and being adapted to lock the reverse locking element in place (Fig 4) along the load bearing surface of its reverse locking formation 

Regarding claim 12 the first clutch face 30 has a reverse pocket (at 32 right Fig 4) to receive the reverse locking element.

Regarding claim 13 a plurality (column 6 lines 8-15) of reverse locking elements wherein the first clutch face 10 has a plurality of reverse pockets (Fig 1) to receive the reverse locking elements.

Regarding claim 14 the first clutch face 30 is oriented to face axially in a first direction along the axis, and wherein the second clutch face 29 is oriented to face axially in a second direction opposite the first direction along the axis.

Regarding claim 15 the forward and reverse locking elements are locking struts (Column 6 lines 10-15).

Regarding claim 16 the forward and reverse locking formations include notches (28 column 6 lines 40-50).



Regarding claim 18 comprising: a control member 20 (Column 6 lines 34-60) mounted for controlled, shifting movement between the first and second clutch faces relative to the reverse pockets and operable for controlling position of the reverse locking elements, the control member allowing at least one of the reverse locking elements 36 to engage at least one of the reverse locking formations in a first position (Fig 4) of the control member and wherein the control member maintains the reverse locking elements in their pockets in a second position (Column 6 lines 50-60) of the control member.

Regarding claim 19 the control member 20 comprises a slide plate 23 controllably rotatable about the rotational axis between the first and second positions.

Regarding claim 20 the reverse locking element 36 has a control member-engaging appendage (top of 40) at its nose end 40.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Pawley 7484605, (Pawley‘605) as applied to claims 1 and 11 above, and further in view of Pawley 7258214 (Pawley ‘214).

Pawley ‘605 is laid out radially so that the faces face each other radially and not axially.   However it is known to orient a strut clutch facing axially.  In Pawley ‘214 the first coupling face 30 is oriented to face axially (Axis 24) in a first direction (upward in Fig 1) along axis 24 and wherein the second coupling face 29 is oriented to face axially in a second direction (downward) opposite the first direction along the axis.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to orient the coupling clutch of Pawley ‘605 axially as taught in Pawley ‘214 with the motivation to reduce space required radially for the clutch coupling.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hara 2018/0266521 discloses forward and reverse strut elements (Fig 5) oriented axially.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.